        Case 2:20-cv-02489-EFB Document 6 Filed 01/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BENERITO FELIPE GABALDON,                         No. 2:20-cv-2489-EFB P
12                       Petitioner,
13           v.                                         ORDER
14    J. PICKETT, Warden,
15                       Respondent.
16

17          Mr. Gabaldon is a state prisoner without counsel. He has requested that the court appoint

18   counsel. There currently exists no absolute right to appointment of counsel in habeas

19   proceedings. See Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir. 1996). The court may appoint

20   counsel at any stage of the proceedings “if the interests of justice so require.” See 18 U.S.C.

21   § 3006A; see also, Rule 8(c), Rules Governing § 2254 Cases. The court does not find that the

22   interests of justice would be served by the appointment of counsel at this stage of the proceedings.

23   As noted in the court’s December 21, 2020 order (ECF No. 4), Mr. Gabaldon has yet to properly

24   commence this action.

25          Accordingly, it hereby is ORDERED that Mr. Gabaldon’s request for appointment of

26   counsel (ECF No. 5) is DENIED without prejudice.

27   Dated: January 19, 2021.

28
